UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-516



In Re: PETER C. SMITH,

                                                        Petitioner.




         On Petition for Writ of Mandamus. (CR-87-8055)


Submitted:   June 20, 1996                 Decided:   June 28, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Peter C. Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peter C. Smith filed a petition for a writ of prohibition

seeking an order preventing the United States Parole Commission

from exercising jurisdiction over him and from enforcing its denial

of Smith's parole. A writ of prohibition is a drastic remedy which

should be granted only where the petitioner's right to the re-
quested relief is indisputable. In re Vargas, 723 F.2d 1461, 1468
(10th Cir. 1983); In re Missouri, 664 F.2d 178, 180 (8th Cir.
1981). Further, a writ of prohibition should be granted only where

the petitioner has no other adequate means of seeking the requested

relief. In re Bankers Trust Co., 775 F.2d 545, 547 (3d Cir. 1985).

Smith has failed to establish his right to such relief. According-

ly, although we grant his application to proceed in forma pauperis,

we deny his petition for a writ of prohibition. We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                   PETITION DENIED




                                  2